Citation Nr: 0407583	
Decision Date: 03/24/04    Archive Date: 04/01/04

DOCKET NO.  97-32 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for ulcerative colitis.

2.  Entitlement to service connection for a cardiovascular 
disorder, claimed as secondary to ulcerative colitis.

3.  Entitlement to service connection for hypertension, 
claimed as secondary to ulcerative colitis.

4.  Entitlement to service connection for a stomach disorder, 
claimed as an ulcer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to October 
1945.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 1996 decision by the RO in New York, 
New York which determined that new and material evidence had 
not been submitted to reopen a claim for service connection 
for ulcerative colitis, and which denied service connection 
for a cardiac disorder, hypertension, and a stomach disorder.

The issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for 
ulcerative colitis, and the issues of entitlement to service 
connection for a cardiac disorder and hypertension will be 
addressed in the REMAND portion of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  A stomach disorder was not manifest until many years 
after service and is not related to an incident of service.


CONCLUSION OF LAW

A chronic stomach disorder (including ulcers) was not 
incurred in or aggravated by active service and may not be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist.  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). The 
Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  With respect to 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 
701 of the Act contains amendments to 38 USC §§ 5102 and 
5103.  The Act contains a provision that clarifies that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period.  Veterans Benefits Act of 2003, 
P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 2003).

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004), the United States Court of Appeals for Veterans Claims 
(Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable determination by the 
RO.  The Court further held that the VCAA requires the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  With regard to number 4, the General 
Counsel has held that the Court's statement that sections 
5103(a) and 3.159(b)(1) require VA to include such a request 
as part of the notice provided to a claimant under those 
provisions is obiter dictum and is not binding on VA.  
VAOPGCPREC 1-2004.

The new law and regulations require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2003); Quartuccio v. Principi 16 Vet. App. 
183 (2002).

The record reflects that by means of the September 1997 
statement of the case, a letter dated in June 2003, and 
supplemental statements of the case dated in May 2000 and 
August 2003, the veteran and his representative were provided 
with notification of the information and medical evidence 
necessary to substantiate this claim.  The documents 
specifically indicated what steps VA would make and what was 
required of the veteran and what evidence the VA would 
obtain.  Quartuccio v. Principi 16 Vet. App. 183 (2002).  The 
RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  

The Board notes that the June 2003 letter and the August 2003 
supplemental statement of the case were mailed to the veteran 
subsequent to the appealed rating decision in violation of 
the holding in Pelegrini v. Principi, No. 01-944 (U.S. Vet. 
App. January 13, 2004).  The Board, however, finds that in 
the instant case the veteran has not been prejudiced by this 
defect.  In this regard, the Board notes the veteran was 
provided notice of the division of responsibility in 
obtaining evidence pertinent to his case and ample 
opportunity to submit and/or identify such evidence.  He has 
submitted voluminous written arguments and evidence.  All 
identified pertinent evidence has been obtained.  Therefore, 
under the circumstances, the Board finds that any error in 
the chronological implementation of the VCAA is deemed to be 
harmless error.  As such, the Board finds that the VA has 
satisfied its duties to notify and assist the veteran, and 
adjudication of this appeal poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

A review of the claims file shows that the complete service 
medical records are not available despite attempts to obtain 
them by the RO and by the veteran.  Where service medical 
records are missing, VA's duty to assist the veteran, to 
provide reasons and bases for its findings and conclusions, 
and to consider carefully the benefit-of-the-doubt rule are 
heightened.  O'Hare v. Derwinski, 1 Vet. App. 365  (1991).

Factual Background

The veteran served on active duty from July 1942 to October 
1945.  His service medical records are unavailable, as they 
were apparently destroyed by a fire at the National Personnel 
Records Center (NPRC) in 1973.  The RO has obtained hospital 
extracts from the Army Surgeon General's Office (SGO reports) 
that show that the veteran was hospitalized at a station 
hospital in the European Area for six days in September 1944 
for treatment of diarrhea, cause not specified.  He was 
hospitalized in June 1945 for a wound to the hand.  Sick 
reports reflect that the veteran was hospitalized on three 
occasions.  The dates of two of these hospital admissions are 
the same as those noted above.  The third hospital admission 
noted in the sick reports, from August to September 1943, was 
for unspecified reasons.  Sick reports reflect that the 
veteran was taken sick (for unspecified reasons) on a few 
other occasions for one day only, but was not hospitalized.  
The available service records are negative for a stomach 
disorder, including ulcers.

Post-service medical records reflect that the veteran has 
been treated for ulcerative colitis since 1963.  The only 
post-service medical evidence of treatment for a stomach 
disorder is dated in 1994.  An August 1994 VA outpatient 
treatment record shows that the veteran was diagnosed with 
peptic ulcer disease, stable, with no bleeding.  VA and 
private medical records dated from 1974 to 1996 are otherwise 
negative for treatment of a stomach disorder, including 
ulcers.

In September 1996, the RO received the veteran's claim for 
service connection for a stomach condition (ulcer).  He 
reported treatment for a stomach condition during service in 
1943 in Africa, and after service from 1946 to 1963 by Dr. J. 
"Fontitta".  He later provided an authorization for release 
of information for Dr. J. Fontinetta.

In September 1996, the RO wrote to Dr. Fontinetta and 
requested that he provide treatment records relating to the 
veteran.  No response was received.

Multiple statements with attached photocopies were received 
from the veteran in December 1996 and June 1997.  His 
contentions relate primarily to an intestinal disorder 
(ulcerative colitis) and a cardiac disorder.  He stated that 
he had seasickness, fever, and diarrhea during service.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  
Service incurrence will be presumed for certain chronic 
diseases, including peptic ulcers, if manifest to a 
compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).

The veteran claims service connection for a stomach disorder 
(ulcers) which he asserts was incurred during military 
service.  The available service medical records are negative 
for a diagnosis of a chronic stomach disorder or stomach 
ulcers.

Post-service medical records are negative for a stomach 
disorder until 1994; a VA outpatient treatment record dated 
in August 1994 reflects a diagnosis of peptic ulcer disease.  
Subsequent medical records are negative for a stomach 
disorder.  

The veteran has asserted that he incurred a stomach disorder 
(ulcers) during his period of active service.  As a layman, 
he is not competent to render an opinion regarding diagnosis 
or etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
In this regard, there is no medical evidence relating the 
stomach disorder to service.

The preponderance of the evidence is against the veteran's 
claim for service connection for a stomach disorder (ulcers).  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a stomach disorder, claimed as an 
ulcer, is denied.


REMAND

These issues are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.

With respect to the issue of whether new and material 
evidence has been submitted to reopen a claim for service 
connection for ulcerative colitis, the Board finds that 
although additional delay is regrettable, a remand is 
necessary prior to appellate review.  

As the veteran has contended that he has a cardiac disorder 
and hypertension secondary to ulcerative colitis, the issues 
of entitlement to service connection for a cardiac disorder 
and hypertension are inextricably intertwined with the issue 
of whether new and material evidence has been submitted to 
reopen a claim for service connection for ulcerative colitis, 
and must also be remanded.

An admission notice from the Brooklyn VA Hospital reflects 
that the veteran was hospitalized in November 1963 for 
ulcerative colitis.  Records of this hospitalization are not 
on file and should be obtained.  See 38 U.S.C.A. § 5103A(b) 
(West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative 
of the claim).  Although the RO has made one attempt to 
obtain these records, another attempt should be made.  
Governing law provides that whenever the VA attempts to 
obtain records from a federal department or agency under this 
subsection, the efforts to obtain those records shall 
continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
38 U.S.C.A. § 5103A(b)(3) (West 2002).  

With regard to claims for service connection, VA is obliged 
to provide an examination when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of 
a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).

The medical evidence reflects that the veteran currently has 
ulcerative colitis.  The available SGO reports reflect that 
the veteran was treated for diarrhea in September 1944.  The 
Board finds that a VA examination is required to obtain a 
medical opinion regarding the etiology of the veteran's 
current ulcerative colitis.  38 U.S.C.A. § 5103A(d) (West 
2002).

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) and any other 
applicable legal precedent. 

2.  The RO should also attempt to obtain 
medical records of the veteran's 
hospitalization at the Brooklyn VA 
Hospital in November 1963.  If such 
records have been retired, the RO should 
obtain them from the appropriate 
repository (see VA Form 10-7131 dated on 
November 20, 1963).

3.  Thereafter, the veteran should be 
afforded a VA examination by a 
gastrointestinal specialist to determine 
whether current ulcerative colitis is 
related to service.  The examiner should 
review the claims folder in conjunction 
with the examination.  The examiner is 
requested to obtain a detailed clinical 
history concerning inservice and 
postservice treatment for the ulcerative 
colitis.  In particular, the examiner 
should be asked to review the SGO report 
pertaining to in-service treatment for 
diarrhea.

All necessary tests should be performed, 
and the examiner should express an 
opinion as to whether it
is at least as likely as not (i.e., 
probability of 50 percent or more) that 
current ulcerative colitis is related to 
military service.  A complete rational 
for any opinion expressed should be 
included in the report.

4.  Following completion of the 
foregoing, and after ensuring compliance 
with the VCAA, the RO should readjudicate 
the veteran's application to reopen a 
previously denied claim for entitlement 
to service connection for a ulcerative 
colitis, and his claims for service 
connection for a cardiac disorder and 
hypertension, claimed as secondary to 
ulcerative colitis.  If the claims are 
denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given time to respond.  The case should 
then be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



